Citation Nr: 9926081	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  95-40 390 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.

In December 1995, the veteran requested a personal hearing 
before a hearing officer at the RO and a hearing was 
scheduled; however the veteran later canceled and requested 
rescheduling.  The veteran was rescheduled for another 
hearing, but did not appear.  Thereafter, in December 1996, 
the veteran notified the RO that he had been ill and asked 
that the hearing again be rescheduled.  The RO attempted to 
contact the veteran to reschedule a hearing and provide him 
with a supplemental statement of the case; however, the U.S. 
Postal Service returned the mail as undeliverable, attempted, 
unknown.  The correspondence was sent to the veteran's last 
known address.  The most recent correspondence from the 
veteran, received in December 1996, shows his address on 
Morgan Combee Road.  The RO and the veteran's representative 
have attempted to locate the veteran to no avail.  The RO has 
met its duty to contact the veteran at his last known 
address.  See Hyson v. Brown, 5 Vet.App. 262, 265 (1993)


FINDINGS OF FACT

1.  The stressor events claimed in support of the veteran's 
claim for service connection for PTSD did not occur.  

2.  The veteran did not engage in combat.  

3.  The veteran does not have PTSD as the result of disease 
or injury during his active service.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

The veteran has contended that he has PTSD as the result of 
stressors experienced during his service in Korea and 
Vietnam.  In the instant case, the Board finds that the 
veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  The veteran has alleged stressors 
and PTSD has been diagnosed based on such claimed stressors. 

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998) (as amended, 
64 Fed. Reg. 32807-32808 (June 18, 1999), effective March 7, 
1997); see also Cohen v. Brown, 10 Vet. App 128,138 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

As to credible supporting evidence that the claimed inservice 
stressors actually occurred, the nature of this evidence will 
vary, depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 1991).  When it is determined 
that the veteran engaged in combat and the claimed stressors 
are related to that combat, the veteran's lay testimony 
regarding claimed stressors generally must be accepted as 
conclusive as to their occurrence.  Cohen, 10 Vet. App. at 
146.  However, this rule does not apply in cases in which (1) 
the veteran's descriptions of stressors are not consistent 
with the circumstances, conditions, or hardships of service 
or (2) the Board finds clear and convincing evidence that the 
particular claimed stressful event did not occur.  Id. at 
147.  When it is determined that the veteran did not engage 
in combat, credible supporting evidence showing that his 
claimed inservice stressors actually occurred is required for 
him to prevail.  Id.  His lay testimony alone is not enough 
to establish that the stressors actually occurred.  Id.  The 
determination of combat status is a question to be decided on 
the basis of the evidence of record in each case.  Id. at 
146.  

The veteran has contended that he experienced ambushes and 
was fired upon while serving in Korea, experienced rocket and 
mortar attacks in Vietnam as well as the blowing up of an 
ammo dump and a bridge in Da Nang and afterward helped pick 
up body parts.  The veteran's service personnel records 
indicate that he served in Vietnam from January to December 
1969 and that his military occupational specialty (MOS) 
changed from radio operator to armorer while he was in 
Vietnam. His DD Form 214 does not indicate that he was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation. 

Service medical records show no complaints, findings, or 
diagnoses of PTSD during service.  Service medical records do 
contain impressions of passive aggressive personality and 
phobic anxiety reaction.  At the time of the veteran's 
December 1969 separation examination, a psychiatric 
evaluation was normal.  

A January 1993 VA examination revealed an essential negative 
nervous system evaluation.  The examiner described the 
veteran as well oriented with no memory loss or signs of 
tension.

An April 1994 VA medical record indicates that the veteran 
reported feeling stressful and was unable to sleep.  
According to the examiner, the veteran's military history was 
Vietnam era, that the veteran saw combat, and had lost his 
hearing secondary to a bomb explosion.   On evaluation, the 
examiner noted that the veteran presented complaints 
consistent with PTSD, including nightmares, depression, 
irritability, panic-like symptoms with pain and shortness of 
breath, sleep disturbances, flashbacks, and recurrent 
intrusive thoughts.  The diagnosis included PTSD and rule out 
panic disorder versus anxiety disorder.   The reported 
stressors included financial, hearing impaired, and clinical 
illnesses.  

VA PTSD clinic records from May 1994 to June 1995 show that 
psychological testing indicated the presence of PTSD 
symptomatology and that the veteran was active in group 
therapy including relating numerous combat experiences.

In a May 1995 statement, the veteran reported that he was in 
Vietnam in 1968 during the TET offensive, when an ammo dump 
blew up in Da Nang, and experienced several rocket/mortar 
attacks.  

A June 1995 VA Medical Center (VAMC) discharge summary 
revealed that the veteran was hospitalized for chronic neck 
pain.  His history of PTSD was noted.  A July 1995 medical 
record indicated that the veteran was seen complaining of 
reflux and panic/anxiety.  The diagnoses included 
gastroesophageal reflux disease and panic and anxiety 
disorder; PTSD.

At July 1997 VA PTSD examination, it was noted that a 
clinical testing in June 1994 PTSD examination was invalid 
due to the excessive endorsement of psychopathology by the 
veteran, but that the clinical interview suggested a positive 
symptomatology for PTSD.  In the current examination, the 
veteran complained of emotional difficulties since Vietnam 
and that he recently began experiencing increased frequency 
of nightmares about Vietnam and sleep difficulties.  He 
reported thoughts of Vietnam during the day, and described 
exaggerated startle responses, increased isolation, and 
irritability.  The veteran reported that he saw much combat 
and was constantly exposed to rocket and mortar fire.  The 
diagnosis was mild to moderate PTSD.  

As previously noted, the veteran's service personnel records 
and DD Form 214 show that he served in Vietnam and list his 
Military Occupation Specialty (MOS) as radio operator and 
armorer.  It indicates that he was awarded the National 
Defense Service Medal (NDSM), Vietnam Service Medal (VSM), 
Vietnam Campaign Medal (VCM), 2 overseas bars (O/S), expert 
with M-14, and marksmanship on M-16.  However, neither his 
service personnel records nor his DD Form 214 contain any 
indicia of combat, such as a Purple Heart or Combat 
Infantryman Badge.  Thus, as the evidence of record does not 
indicate that he served in combat, 38 U.S.C.A. § 1154(b) 
(West 1991) is not applicable in this case and so the claimed 
stressors require verification.

In October 1998, the U.S. Armed Services Center for Research 
of Unit Records (USACRUR, formerly the Environmental Support 
Group) provided information including unit and operational 
command documentation pertaining the veteran's assigned unit 
in Vietnam.  According to the Director of USACRUR, unit 
information indicated that there were rocket attacks on an 
Army of the Republic of Viet Nam (ARVN) ammunition dump in 
East Da Nang, the Da Nang Air Force Base and Petroleum 
Storage facility, and a Bridge Ramp at the Da Nang port 
facility in February 1969 and that Da Nang and Marble 
Mountain Air Facility received rocket/mortar fire during the 
veteran's tour in Vietnam.  The attacks in the Da Nang area 
undoubtedly produced some memorable fireworks.  However, 
there is no evidence that the veteran's involvement extended 
beyond that of a distant observer.  The most probative 
evidence consists of quarterly reports from the veteran's 
unit.  These reports cover the period from February 1, 1969 
to January 31, 1970.  They show that the veteran's unit was 
not involved in the February 1969 Da Nang attacks.  They list 
attacks on elements of the battalion at other locations and 
do not show any attacks on the veteran's company or its base 
at Da Nang.  These reports are evidence against a stressor 
and do not verify the claimed stressors.  Although the 
veteran was requested, on several occasions, to provide 
additional specifics as to the who, what and where, of his 
combat experiences, specific information has not been 
provided.  

In reviewing the evidence, the Board finds that the veteran's 
service records do not indicate he was engaged in combat.  
Moreover, while the USACRUR evidence verifies rocket and 
mortar attacks in the Da Nang area as well as an was assigned 
as well as the destruction of an ammo dump and bridge ramp in 
Da Nang as reported by the veteran, the record contains no 
reports that servicemen were killed in such attacks.  
Additionally, while the veteran has reported that he observed 
and was located near the ammo dump and the bridge at the time 
of the destruction, the record does not contain any lay 
statements from others verifying the veteran's placement at 
or near the ammo dump or the bridge ramp at the time of the 
destruction.  In this respect, the Board notes that this case 
differs from Cohen, because in Cohen, there was a lay 
statement from an individual who served with the veteran 
placing the veteran at the scene of the rocket and mortar 
attacks.  See Cohen, 10 Vet. App. at 147.   Furthermore, in 
the instant case, the veteran reported that he was in Vietnam 
during the 1968 TET offensive; however, his service personnel 
records indicate that he did not arrive in Vietnam until 
January 1969.  Thus, the veteran's statements as to the 
occurrence of certain stressors were not consistent or have 
not been verified with the actual circumstances of the 
veteran's service.  Those records, made in the course of 
official business at the time of the occurrence are more 
probative than the veteran's recent recollection long after 
the events occurred.  Accordingly, the Board concludes that 
the veteran did not engage in combat and was not exposed to 
verified stressors.  

The Board is fully aware that PTSD has been diagnosed.  
However, the grant of service connection requires more than a 
diagnosis.  The veteran was not in combat and has no indicia 
of combat.  The incidents described by him as stressors are 
unsupported by the available record and have not been 
verified.  The fact that examiners accepted his statements is 
not determinative.  Wood v. Derwinksi, 1 Vet. App. 190, 193 
(1991).  Additionally, although the veteran reported 
stressors from his service in Korea, the record does not 
contain any link between the veteran's current diagnosis of 
PTSD and his service in Korea.  Therefore, in the absence of 
combat or credible supporting evidence of stressors, service 
connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 

